           Case 1:21-cv-00248-MMB Document 23                               Filed 07/21/21          Page 1 of 2




                          UNITED STATES COURT OF INTERNATIONAL TRADE
                                       One Federal Plaza
                                New York, New York 10278-0001

 CHAMBERS OF
M. Miller Baker
     Judge
                                                                               July 21, 2021
Via CM/ECF
         Re:       Fedmet Resources Corp. v. United States
                   Court No. 21-00248

To All Counsel:

       The above-captioned matter has been assigned to these chambers.
USCIT Rule 56.2(a) requires the Court to enter a scheduling order promptly
after receiving the parties’ joint status report and proposed briefing schedule.

      Accordingly, all parties shall confer and file a joint status report and an
agreed proposed briefing schedule via CM/ECF no later than Friday, August
20, 2021. In proposing the briefing schedule, the Court encourages all parties
to carefully consider their competing commitments and to propose realistic
dates they should be able to meet.

       The Court has issued an order (ECF 13) referring the parties to instruc-
tions for preparing the joint appendix. 1 Subsequently, the court has received
the confidential (ECF 21) and public (ECF 22) versions of the administrative
record. Because the entire record has been filed, the parties are to employ the
“designation method” of joint appendix preparation described in ¶ 3 of the joint
appendix preparation instructions. Plaintiff is to Bates-stamp the entire ad-
ministrative record consistent with the Bates format, deadlines, and page
numbering order stated in those instructions, and the parties are to propose a
briefing schedule consistent with that method.

      Additionally, this case involves an intervening party. The joint appendix
instructions do not address the deadlines for an intervenor’s briefing. The pro-
posed briefing schedule must propose a briefing deadline for the intervenor
that is later than the deadline for the party supported in order to avoid the
repetition of arguments made in the earlier-filed briefs, and it must include an

1 https://www.cit.uscourts.gov/sites/cit/files/Joint%20Appendix%20Preparation%20in%20Cases%20Assigned%20to%20Judge%20Bakerpdf.
       Case 1:21-cv-00248-MMB Document 23       Filed 07/21/21   Page 2 of 2

Court No. 21-00248                                                             Page 2

appropriately-reduced word count limitation for the intervenor. If the inter-
vening party does not intend to file a substantive brief, please indicate as such.

      In the event the parties are unable to agree, each party shall file a status
report and a proposed briefing schedule no later than August 20, 2021. Counsel
shall then call the Case Manager, Casey Anne Cheevers, at 212-264-1615 by
close of business on Monday, August 23, 2021, to schedule a conference call
with chambers to resolve the matters in dispute.

      Please be advised the Court will be available to assist in settlement ne-
gotiations if the likelihood of settlement warrants this use of judicial resources.

                                                   Sincerely,

                                                   /s/ M. Miller Baker
                                                   M. Miller Baker, Judge
